Petitioner commenced this CPLR article 78 proceeding chai*881lenging a June 2009 determination of the Board of Parole denying his request for parole release. The Attorney General has advised this Court that petitioner reappeared before the Board in May 2011 at which time his request for parole release was again denied. In view of this, and finding that the exception to the mootness doctrine is not applicable (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]), the appeal must be dismissed as moot (see Matter of Perkins v New York State Div. of Parole, 80 AD3d 1045, 1045-1046 [2011]; Matter of Williams v Alexander, 65 AD3d 1412, 1413 [2009]).
Spain, J.P., Lahtinen, Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs. [Prior Case History: 2010 NY Slip Op 32673(U).]